Citation Nr: 9903606	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for postoperative 
esophageal stricture with reflux esophagitis.  

2.  Entitlement to service connection for postoperative 
hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from December 1941 to 
September 1945.  The DD Form 214 shows that the veteran was 
interned as a prisoner of war from May 1942 to 
September 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1995 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The claim of service connection for postoperative 
esophageal stricture with reflux esophagitis is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim of service connection for postoperative hiatal 
hernia is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for postoperative 
esophageal stricture with reflux esophagitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for postoperative hiatal 
hernia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran reported in an August 1989 VA examination that he 
was a prisoner of war for 38 months.  He reported a history 
of beriberi and dysentery during captivity.  He described 
current symptomatology of an intermittent "lump-like" stomach 
pain, mostly postprandial, and no history of vomiting, and 
also reported that the pain disappeared spontaneously or with 
antacids.  Following physical examination, the examiner's 
diagnoses included beriberi and dysentery, asymptomatic since 
a POW, and recurrent postprandial gastric pain.  The upper 
gastrointestinal series revealed normal esophagus, stomach, 
duodenum, and proximal small bowel.  

Private treatment records show that the veteran underwent 
esophagogastrectomy, vagotomy, and pyloroplasty in 
February 1992 for symptoms of progressive dysphagia occurring 
over the past one and one-half years.  The operative report 
shows postoperative diagnoses of esophageal stricture of the 
lower third of the esophagus, reflux esophagitis, and sliding 
hiatal hernia.  

The private medical records show ongoing treatment for the 
veteran's gastrointestinal disorders including an 
esophagogastroduodenoscopy in July 1992.  The report shows 
diagnoses of severe distal esophagitis and moderate 
esophageal stricture.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).  Where the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is "plausible" is required in order for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 504; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  Block v. Brown, 7 Vet. 
App. 343 (1994);  Smith v. Brown, 7 Vet. App. 255 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Where a veteran served continuously for 90 days or more 
during a period of war and a chronic disease, such as peptic 
ulcer, becomes manifest to a degree of 10 percent within a 
specified period from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998);  38 C.F.R. §§ 3.307, 3.309 (1998).  


Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

The regulations also provide that if a veteran is a former 
prisoner of war and was interned or detained for not less 
than 30 days, then diseases specific to former prisoners of 
war, including beriberi, chronic dysentery, malnutrition, 
peptic ulcer disease, shall be service-connected if manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active service, even though there is no 
record of these diseases during active service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309(c) 
(1998).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991);  38 C.F.R. § 3.304(d) (1998).  




The Board notes that 38 U.S.C.A. § 1154(b) only pertains to 
what may have occurred during combat in service; medical 
evidence of a nexus between the current disability and the 
disease or injury in combat is still required for a well-
grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

Following a review of the evidence of record, the Board finds 
that the veteran's claims for postoperative esophageal 
stricture with reflux esophagitis and hiatal hernia are not 
well grounded.  The Board notes that esophageal stricture, 
reflux esophagitis, and hiatal hernia are not diseases 
subject to presumptive service connection in former prisoners 
of war.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

In the instant case, the probative medical evidence shows 
that the veteran had beriberi and dysentery during his 
captivity in service and current postoperative residuals for 
esophageal stricture with reflux esophagitis and hiatal 
hernia.  



The probative medical evidence does not show, however, a link 
between his inservice diseases and the current 
gastrointestinal disorders.  

The veteran contends that his prisoner of war experiences, 
especially malnutrition, are a direct cause of his current 
gastrointestinal disorders.  The Board notes that, generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Neither is 
the Board competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
veteran's current gastrointestinal disorders are related to 
his inservice diseases.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The issue of whether the veteran's gastrointestinal disorders 
are linked to his prisoner of war experiences involves issues 
of medical causation for which competent medical evidence is 
required.  In absence of a medical opinion establishing such 
a link, the Board must deny the veteran's claims as not well 
grounded.  

Although the Board considered and denied the veteran's claims 
on a ground different from that of the RO, which denied the 
claims on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claims 
were well grounded, the RO accorded the appellant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 394 (1993).  In 
light of the implausibility of the veteran's claims and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his claims for service connection.


The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claims of 
service connection for the postoperative residuals of 
esophageal stricture, reflux esophagitis, and hiatal hernia 
prior to the submission of well grounded claims.  Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for postoperative 
esophageal stricture with reflux esophagitis, the appeal is 
denied. 

The veteran not having submitted a well grounded claim of 
entitlement to service connection for postoperative hiatal 
hernia, the appeal is denied.  



		
                                                RONALD R. 
BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

